Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 1 of 42 PageID #: 902




                       EXHIBIT
                          A
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 2 of 42 PageID #: 903




                Providing Exemplary Legal Services Since 1888




                                                              firm resume
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 3 of 42 PageID #: 904


 Founded in 1888, Wolf Haldenstein Adler Freeman & Herz LLP is a full service law
 firm specializing in complex litigation in federal and state courts nationwide. The
 firm’s practice includes litigation, both hourly and contingent, in securities, antitrust,
 wage & hour, consumer fraud, false marketing, ERISA, and general and commercial
 matters, whistleblower, false claim, trust & estate, corporate investigation, and white
 collar matters, and FINRA arbitration. The Firm has a particular specialty in complex
 class action and other representative litigation – including investor, shareholder,
 antitrust, ERISA, consumer, employee, and biotechnology matters – under both federal
 and state law.

 Wolf Haldenstein’s total practice approach distinguishes it from other firms. Our
 longstanding tradition of a close attorney/client relationship ensures that each one of
 our clients receives prompt, individual attention and does not become lost in an
 institutional bureaucracy. Our team approach is at the very heart of Wolf Haldenstein’s
 practice. All of our lawyers are readily available to all of our clients and to each other.
 The result of this approach is that we provide our clients with an efficient legal team
 having the broad perspective, expertise and experience required for any matter at hand.
 We are thus able to provide our clients with cost effective and thorough counsel focused
 on our clients’ overall goals.




                                 270 MADISON AVENUE
                                  NEW YORK, NY 10016
                                Telephone: 212-545-4600
                                Telecopier: 212-686-0114
                                    www.whafh.com


          SYMPHONY TOWERS                                111 West Jackson
        750 B STREET, SUITE 1820                            SUITE 1700
          SAN DIEGO, CA 92101                            CHICAGO, IL 60604
        Telephone: 619-239-4599                       Telephone: 312-984-0000
        Telecopier: 619-234-4599                      Telecopier: 312-214-3110




                                           Page 2
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 4 of 42 PageID #: 905


                                         THE FIRM

 Wolf Haldenstein has been recognized by state and federal courts throughout the
 country as being highly experienced in complex litigation, particularly with respect to
 securities, consumer, ERISA, FLSA and state overtime and expense deductions, and
 antitrust class actions and shareholder rights litigation.

 Among its colleagues in the plaintiffs’ bar, as well as among its adversaries in the
 defense bar, Wolf Haldenstein is known for the high ability of its attorneys, and the
 exceptionally high quality of its written and oral advocacy.

 The nature of the Firm’s activities in both individual and representative litigation is
 extremely broad. In addition to a large case load of securities fraud and other investor
 class actions, Wolf Haldenstein has represented classes of corn and rice farmers in
 connection with the devaluation of their crops; canned tuna consumers for tuna
 companies’ violations of antitrust laws; merchants compelled to accept certain types of
 debit cards; insurance policyholders for insurance companies’ deceptive sales practices;
 victims of unlawful strip searches under the civil rights laws; and various cases
 involving violations of Internet users’ on-line privacy rights.

 The Firm’s experience in class action securities litigation, in particular public
 shareholder rights under state law and securities fraud claims arising under the federal
 securities laws and regulations is particularly extensive. The Firm was one of the lead
 or other primary counsel in securities class action cases that have recouped billions of
 dollars on behalf of investor classes, in stockholder rights class actions that have
 resulted in billions of dollars in increased merger consideration to shareholder classes,
 and in derivative litigation that has recovered billions of dollars for corporations.

 Its pioneering efforts in difficult or unusual areas of securities or investor protection
 laws include: groundbreaking claims that have been successfully brought under the
 Investment Company Act of 1940 regarding fiduciary responsibilities of investment
 companies and their advisors toward their shareholders; claims under ERISA involving
 fiduciary duties of ERISA trustees who are also insiders in possession of adverse
 information regarding their fund’s primary stockholdings; the fiduciary duties of the
 directors of Delaware corporations in connection with change of control transactions;
 the early application of the fraud-on-the-market theory to claims against public
 accounting firms in connection with their audits of publicly traded corporations; and
 the application of federal securities class certification standards to state law claims often
 thought to be beyond the reach of class action treatment.




                                            Page 3
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 5 of 42 PageID #: 906


                               Judicial Commendations

 Wolf Haldenstein has repeatedly received favorable judicial recognition. The following
 representative judicial comments over the past decade indicate the high regard in which
 the Firm is held:

      •   In re Empire State Realty Trust, Inc. Investor Litig., No. 650607/2012 (Sup. Ct.
          N.Y. Co.) – On May 2, 2013, Justice O. Peter Sherwood praised the Firm in its
          role as chair of the committee of co-lead counsel as follows: "It is apparent to
          me, having presided over this case, that class counsel has performed in an
          excellent manner, and you have represented your clients quite well. You
          should be complimented for that."            In awarding attorneys' fees, the
          Court stated that the fee was "intended to reward class counsel handsomely
          for the very good result achieved for the Class, assumption of the high risk of
          Plaintiffs prevailing and the efficiency of effort that resulted in the settlement
          of the case at an early stage without protracted motion practice." May 17, 2013
          slip. op. at 5 (citations omitted).

      •   Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009) – On April 9, 2013, Justice
          Richard B. Lowe III praised the Firm’s efforts as follows: “[W]hen you have
          challenging cases, the one thing you like to ask for is that the legal
          representation on both sides rise to that level. Because when you have lawyers
          who are professionals, who are confident, who are experienced, each of you
          know that each side has a job to do [. . . .] I want to tell you that I am very
          satisfied with your performance and with your, quite frankly, tenacity on both
          sides. And it took six years, but look at the history of the litigation. There were
          two appeals all of the way to the Court of Appeals [. . . .] And then look at the
          results. I mean, there are dissents in the Court of Appeals, so that shows you
          the complexity of the issues that were presented in this litigation [. . . .] [I]t
          shows you effort that went into this and the professionalism that was
          exhibited [. . . .] So let me just again express my appreciation to both sides.”

      •   K.J. Egleston L.P. v. Heartland Industrial Partners, et al., 2:06-13555 (E.D. Mich.) –
          where the Firm was Lead Counsel, Judge Rosen, at the June 7, 2010 final
          approval hearing, praised the Firm for doing “an outstanding job of
          representing [its] clients,” and further commented that “the conduct of all
          counsel in this case and the result they have achieved for all of the parties
          confirms that they deserve the national recognition they enjoy.”




                                             Page 4
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 6 of 42 PageID #: 907


      •   Klein, et al. v. Ryan Beck Holdings, Inc., et al., 06-cv-3460 (DAB) (S.D.N.Y. 2010) –
          where the Firm was Lead Counsel, Judge Deborah A. Batts described the
          Firm’s successful establishment of a settlement fund as follows: “[a] miracle
          that there is a settlement fund at all.” Judge Batts continued: "As I said earlier,
          there is no question that the litigation is complex and of a large and, if you
          will, pioneering magnitude ..." (Emphasis added).

      •   Parker Friedland v. Iridium World Communications, Ltd., 99-1002 (D.D.C.) – where
          the Firm was co-lead counsel, Judge Laughrey said (on October 16, 2008), “[a]ll
          of the attorneys in this case have done an outstanding job, and I really
          appreciate the quality of work that we had in our chambers as a result of this
          case.”

      •   In re Dynamic Random Access Memory Antitrust Litigation, MDL-02-1486 (N.D.
          Cal.) – where the Firm was co-lead counsel, Judge Hamilton said (on August
          15, 2007), “I think I can conclude on the basis with my five years with you all,
          watching this litigation progress and seeing it wind to a conclusion, that the
          results are exceptional. The percentages, as you have outlined them, do put
          this [case] in one of the upper categories of results of this kind of [antitrust]
          class action. I am aware of the complexity . . . I thought that you all did an
          exceptionally good job of bringing to me only those matters that really
          required the Court’s attention. You did an exceptionally good job at
          organizing and managing the case, assisting me in management of the case.
          There was excellent coordination between all the various different plaintiffs’
          counsel with your group and the other groups that are part of this litigation. . .
          . So my conclusion is the case was well litigated by both sides, well managed
          as well by both sides.”

      •   In re Comdisco Sec. Litigation, 01 C 2110 (N.D. Ill. July 14, 2005) – Judge Milton
          Shadur observed: “It has to be said . . . that the efforts that have been extended
          [by Wolf Haldenstein] on behalf of the plaintiff class in the face of these
          obstacles have been exemplary. And in my view [Wolf Haldenstein] reflected
          the kind of professionalism that the critics of class actions . . . are never willing
          to recognize. . . . I really cannot speak too highly of the services rendered by
          class counsel in an extraordinary difficult situation.”

      •   Good Morning to You Productions Corp. v. Warner/Chappell Music, Inc., No. CV
          13-04460-GHK (MRWx) (C.D. Cal., Aug. 16, 2016) – Judge George H. King




                                            Page 5
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 7 of 42 PageID #: 908


          stated: "Not all, or perhaps even most, plaintiffs' class counsel could have
          litigated this case as successfully as did class counsel against such a fierce and
          exceptionally accomplished opponent."

      •   Bokelman et al. v. FCH Enterprises, Inc., (Case No. 1:18-cv-209, D. Haw., May 3,
          2019): Judge Robert J. Bryan said, “I’ve been impressed by the quality of the
          work you’ve done throughout here, and that is reflected, I think, in the fact
          that no one has objected to the settlement.”

                            Recent Noteworthy Results

 Wolf Haldenstein’s performance in representative litigation has repeatedly resulted in
 favorable results for its clients. The Firm has helped recover billions of dollars on
 behalf of its clients in the cases listed below. Recent examples include the following:

      •   On May 13, 2019, in Apple Inc. v. Pepper, No. 17-204, the Supreme Court
          affirmed a decision by the Ninth Circuit Court of Appeals holding that iPhone
          purchasers have standing to sue Apple for monopolizing the market for iPhone
          apps in this longstanding antitrust class action. Wolf Haldenstein has been
          Lead Counsel for the plaintiffs since 2007. The case was commenced in federal
          district court in Oakland. The Supreme Court’s decision clears the way for the
          plaintiffs to proceed on the merits of their claim.

      •   On June 11, 2018, the United States Supreme Court issued a highly anticipated
          decision in China Agritech, Inc. v. Michael H. Resh, et al. Wolf Haldenstein
          represented the plaintiffs/respondents, having commenced the action on behalf
          of aggrieved shareholders of China Agritech after two prior cases had failed at
          the class certification stage.

      •   In re Genetically Modified Rice Litigation, MDL 1811 (E.D. Mo.) - Wolf
          Haldenstein represented U.S. rice farmers in this landmark action against Bayer
          A.G. and its global affiliates, achieving a global recovery of $750 million. The
          case arose from the contamination of the nation's long grain rice crop by
          Bayer's experimental and unapproved genetically modified Liberty Link rice.

      •   Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009) - a class action brought on
          behalf of over 27,500 current and former tenants of New York City's iconic
          Stuyvesant Town and Peter Cooper Village housing complexes. On April 9,
          2013, Justice Richard B. Lowe III of the New York Supreme Court finally




                                           Page 6
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 8 of 42 PageID #: 909


          approved settlement of the action, which totals over $173 million, sets aside
          $68.75 million in damages, re-regulates the apartments at issue, and sets
          preferential rents for the units that will save tenants significant monies in the
          future. The settlement also enables the tenants to retain an estimated $105
          million in rent savings they enjoyed between 2009 and 2012. The settlement is
          by many magnitudes the largest tenant settlement in United States history.

      •   In re Empire State Realty Trust, Inc. Investor Litig., Index No. 650607/2012 – The
          firm served as Chair of the Executive Committee of Co-Lead Counsel for the
          Plaintiffs in a class action settlement finally approved on May 2, 2013 that
          provides for the establishment of a $55 million settlement fund for investors, in
          addition to substantial tax deferral benefits estimated to be in excess of $100
          million.

      •   American International Group Consolidated Derivative Litigation, Civil Action No.
          769-VCS (Del. Ch.) The Firm acted as co-lead counsel and the settlement
          addressed claims alleging that the D&O Defendants breached their fiduciary
          duties to the Company and otherwise committed wrongdoing to the detriment
          of AIG in connection with various allegedly fraudulent schemes during the
          1999-2005 time period.

      •   In re Bank of America Corp. Securities, Derivative, and Employee Retirement Income
          Security Act (ERISA) Litigation, Master File No. 09 MD 2058 (S.D.N.Y.) (firm was
          co-lead counsel in parallel derivative action pending in Delaware (In Re Bank of
          America Stockholder Derivative Litigation, C.A. No. 4307-CS (Del. Ch.)) (increase
          of settlement cash recovery from $20 million to $62.5 million).

      •   The Investment Committee of the Manhattan and Bronx Service Transit Operating
          Authority Pension Plan v. JPMorgan Chase Bank, N.A., 1:09-cv-04408-SAS
          (S.D.N.Y.) (class recovered $150 million).

      •   In re Tremont Sec. Law, State Law and Insurance Litig., No. 08-civ-11117 (TPG)
          (SDNY) (class recovered $100 million). The firm was court-appointed co-lead
          counsel in the Insurance Action, 08 Civ. 557, and represented a class of persons
          who purchased or otherwise acquired Variable Universal Life (“VUL”)
          insurance policies or Deferred Variable Annuity (“DVA”) policies issued by
          Tremont International Insurance Limited or Argus International Life Bermuda
          Limited from May 10, 1994 - December 11, 2008 to the extent the investment




                                           Page 7
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 9 of 42 PageID #: 910


          accounts of those policies were exposed to the massive Ponzi scheme
          orchestrated by Bernard L. Madoff through one or more Rye funds.

      •   In re Initial Public Offering Securities Litigation, 21 MC 92 (SAS) (S.D.N.Y.) (class
          recovered $586 million). Wolf Haldenstein served as Co-Lead Counsel of one
          of the largest securities fraud cases in history. Despite the United States Court
          of Appeals for the Second Circuit’s decision to vacate the district court’s class
          certification decision, on remand, counsel for plaintiffs were able to press on to
          a settlement on April 1, 2009, ultimately recovering in excess of a half-billion
          dollars.




                                             Page 8
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 10 of 42 PageID #: 911


                                 FIRM PRACTICE AREAS

                                Class Action Litigation

  Wolf Haldenstein is a leader in class and derivative action litigation and is currently or
  has been the court-appointed lead counsel, co-lead counsel, or executive committee
  member in some of the largest and most significant class action and derivative action
  lawsuits in the United States. For example, the class action Roberts v. Tishman Speyer, 13
  N.Y.3d 270 (N.Y. 2009) was recently described by a sitting member of the U.S. House of
  Representatives as the greatest legal victory for tenants in her lifetime. In Roberts, the
  Firm obtained a victory in the New York Court of Appeals requiring the reregulation of
  thousands of apartment units in the Stuyvesant Town complex in Manhattan, New
  York. Many of the firm’s other successful results are summarized within.

                    Private Actions for Institutional Investors

  In addition to its vast class action practice, the Firm also regularly represents
  institutional clients such as public funds, investment funds, limited partnerships, and
  qualified institutional buyers in private actions. The Firm has represented institutional
  clients in non-class federal and state actions concerning a variety of matters, including
  private placements, disputes with investment advisors, and disputes with corporate
  management.

  The Firm has also acted as special counsel to investors’ committees in efforts to assert
  and advance the investors’ interests without resorting to litigation. For example, the
  Firm served as Counsel to the Courtyard by Marriott Limited Partners Committee for
  several years in its dealings with Host Marriott Corporation, and as Special Counsel to
  the Windsor Park Properties 7 and 8 limited partners to insure the fairness of their
  liquidation transactions.

                                   Antitrust Litigation

  Wolf Haldenstein is a leader in antitrust and competition litigation. The Firm actively
  seeks to enforce the federal and state antitrust laws to protect and strengthen the rights
  and claims of businesses, organizations, Taft-Hartley funds, and consumers throughout
  the United States. To that end, Wolf Haldenstein commences large, often complex,
  antitrust and trade regulation class actions and other cases that target some of the most
  powerful and well-funded corporate interests in the world. Many of these interests
  exert strong influence over enforcement policy that is in the hands of elected officials, so
  that private enforcement provides the only true assurance that unfair and




                                             Page 9
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 11 of 42 PageID #: 912


  anticompetitive conduct will be duly scrutinized for compliance with the law. These
  cases frequently bring to light concealed, unlawful behavior such as price fixing,
  monopolization, market allocation, monopoly leveraging, essential facilities, tying
  arrangements, vertical restraints, exclusive dealing, and refusals to deal. Wolf
  Haldenstein’s Antitrust Practice Group has successfully prosecuted numerous antitrust
  cases and aggressively advocates remedies and restitution for businesses and investors
  wronged by violations of the antitrust laws. For example, in In re DRAM Antitrust
  Litigation, No. 02-cv-1486 (PJH) (N.D. Cal.) the firm successfully prosecuted an antitrust
  case resulting in a $315 million recovery. Many of the firm’s successful results are
  summarized within.

  Wolf Haldenstein attorneys currently serve as lead counsel, co-lead counsel, or as
  executive committee members in some of the largest and most significant antitrust class
  action lawsuits. The firm was most recently appointed lead counsel in the Salmon
  Antitrust Indirect Litigation pending in the U.S. District Court for the Southern District
  of Florida.

                    Overtime and Compensation Class Actions

  Wolf Haldenstein is a leader class action litigation on behalf of employees who have not
  been paid overtime or other compensation they are entitled to receive, or have had
  improper deductions taken from their compensation. These claims under the federal
  Fair Labor Standards Act and state labor laws allege improper failure to pay overtime
  and other wages, and improper deductions from compensation for various company
  expenses. Wolf Haldenstein has served as lead or co-lead counsel, or other similar lead
  role, in some of the most significant overtime class actions pending in the United States,
  and has recovered hundreds of millions of dollars in recovered wages for its clients. For
  example, in LaVoice v. Citigroup Global Markets, Inc., Case No. C 07-801 (CW) (N.D. Cal.))
  a $108 million settlement was secured for the class. Many of the firm’s other successful
  wage and hour results are summarized within.

  Substantial Recoveries in Class Action and Derivative Cases in Which
  Wolf Haldenstein Was Lead Counsel or Had Another Significant Role

       •   In re Beacon Associates Litigation, Master File No. 09 Civ. 0777 (LBS) (S.D.N.Y.)
           ($219 million settlement in this and related action).

       •   Roberts v. Tishman Speyer, No. 100956/2007 (Sup. Ct. N.Y. Cty.) ($173 Million
           settlement).




                                           Page 10
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 12 of 42 PageID #: 913


      •   In re Mutual Fund Investment Litigation, MDL No. 1586 (D. Md.) (derivative
          counsel in consolidated cases against numerous mutual fund companies
          involved in market timing resulting in class/derivative settlements totaling
          more than $300 million).

      •   Inland Western Securities Litigation, Case No. 07 C 6174 (N.D. Ill.) (settlement
          value of shares valued between $61.5 million and $90 million).

      •   In re Direxion Shares ETF Trust, No. 09-Civ-8011 (KBF) (S.D.N.Y.) (class
          recovered $8 million).

      •   In re BankAmerica Corp. Securities Litigation, MDL Docket No. 1264 (JFN) (E.D.
          Mo.) (class recovered $490 million).

      •   In re Dynamic Random Access Memory Antitrust Litigation, (MD-02 1486 (N.D.
          Cal.) (class recovered $325 million).

      •   In re MicroStrategy, Inc. Securities Litigation, Civ. No. 00-473-A (E.D. Va.) (class
          recovered $160 million in cash and securities).

      •   Kurzweil v. Philip Morris Cos., 94 Civ. 2373, 94 Civ. 2546 (S.D.N.Y.) (securities
          fraud) (class recovered $116.5 million in cash).

      •   In re Starlink Corn Products Liability Litigation, (N.D. Ill.) (class recovered $110
          million).

      •   In Computer Associates 2002 Class Action Sec. Litigation, 2:02-CV-1226 (E.D.N.Y.)
          ($130 million settlement in this and two related actions).

      •   In re Sepracor Inc. Securities Litigation, Civ. No. 02-12338 (MEL) (D. Mass.)
          (classes recovered $52.5 million).

      •   In re Transkaryotic Therapies, Inc., Securities Litigation, C.A. No. 03-10165-RWZ
          (D. Mass) (class recovered $50 million).

      •   In re Iridium Securities Litigation, C.A. No. 99-1002 (D.D.C.) (class recovered $43
          million).




                                           Page 11
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 13 of 42 PageID #: 914


      •   In re J.P. Morgan Chase Securities Litigation, MDL No. 1783 (N.D. Ill.) (settlement
          providing for adoption of corporate governance principles relating to potential
          corporate transactions requiring shareholder approval).

      •   LaVoice v. Citigroup Global Markets, Inc., Case No. C 07-801 (CW) (N.D. Cal.))
          ($108 million settlement).

      •   Steinberg v. Morgan Stanley & Co., Inc., Case No. 06-cv-2628 (BEN) (S.D. Cal.)
          ($50 million settlement).

      •   Poole v. Merrill Lynch, Pierce, Fenner & Smith Inc., Case No. CV-06-1657 (D. Or.)
          ($43.5 million settlement).

      •   In re Wachovia Securities, LLC Wage and Hour Litigation, MDL No. 07-1807 DOC
          (C.D. Cal.) ($39 million settlement).

      •   In re Wachovia Securities, LLC Wage and Hour Litigation (Prudential), MDL No.
          07-1807 DOC (C.D. Cal.) ($11 million settlement).

      •   Basile v. A.G. Edwards, Inc., 08-CV-00338-JAH-RBB (S.D. Cal.) ($12 million
          settlement).

      •   Miguel Garcia, et al. v. Lowe’s Home Center, Inc. et al. – Case No. GIC 841120
          (Barton) (Cal. Sup. Ct, San Diego) (co-lead, $1.65 million settlement w/
          average class member recovery of $5,500, attorney fees and cost awarded
          separately).

      •   Neil Weinstein, et al. v. MetLife, Inc., et al. – Case No. 3:06-cv-04444-SI (N.D.Cal)
          (co-lead, $7.4 million settlement).

      •   Creighton v. Oppenheimer, Index No. 1:06 - cv - 04607 - BSJ - DCF (S.D.N.Y.)
          ($2.3 million settlement).

      •   Klein v. Ryan Beck, 06-CV-3460 (DAB)(S.D.N.Y.) ($1.3 million settlement).

      •   In re American Pharmaceutical Partners, Inc. Shareholder Litigation, Consolidated
          C.A. No. 1823-N (Del. Ch. Ct.) ($14.3 million settlement).

      •   Egleston v. Collins and Aikman Corp., 06-cv-13555 (E.D. Mich.) (class recovered
          $12 million).




                                            Page 12
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 14 of 42 PageID #: 915


      •   In re Merrill Lynch & Co., Inc. Global Technology Fund Securities Litigation, 02 CV
          7854 (JFK) (SDNY); and In re Merrill Lynch & Co., Inc. Focus Twenty Fund
          Securities Litigation, 02 CV 10221 (JFK) (SDNY) (class recovered $39 million in
          combined cases).

      •   In re CNL Hotels & Resorts, Inc. Securities Litigation, No. 6:04-cv-1231 (Orl-31)
          (class recovered $35 million, and lawsuit also instrumental in $225 million
          benefit to corporation).

      •   In re Cablevision Systems Corp. Shareholder Derivative Litigation, Master File No.
          06-CV-4130-DGT-AKT ($34.4 million recovery).

      •   In re Monster Worldwide, Inc. Stock Option Derivative Litigation, Master File No.
          06cv4622 (S.D.N.Y.) ($32 million recovery and corporate governance reforms).

      •   Berger v. Compaq Computer Corp., Docket No. 98-1148 (S.D. Tex.) (class
          recovered $29 million).

      •   In re Arakis Energy Corporation Securities Litigation, 95 CV 3431 (E.D.N.Y.) (class
          recovered $24 million).

      •   In re E.W. Blanche Holdings, Inc. Securities Litigation, Civ. No. 01-258 (D. Minn.)
          (class recovered $20 million).

      •   In re Globalstar Securities Litigation, Case No. 01-CV-1748 (SHS) (S.D.N.Y.) (class
          recovered $20 million).

      •   In re Luxottica Group S.p.A. Securities Litigation, No. CV 01-3285 (E.D.N.Y) (class
          recovered $18.25 million).

      •   In re Musicmaker.com Securities Litigation, CV-00-2018 (C.D. Cal.) (class
          recovered $13.75 million).

      •   In re Comdisco Securities Litigation, No. 01 C 2110 (MIS) (N.D. Ill.) (class
          recovered $13.75 million).

      •   In re Acclaim Entertainment, Inc., Securities Litigation, C.A. No. 03-CV-1270
          (E.D.N.Y.) (class recovered $13.65 million).




                                           Page 13
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 15 of 42 PageID #: 916


      •   In re Concord EFS, Inc. Securities Litigation, No. 02-2097 (MA) (W.D. Tenn) (class
          recovered $13.25 million).

      •   In re Bausch & Lomb, Inc. Securities Litigation, 01 Civ. 6190 (CJS) (W.D.N.Y.)
          (class recovered $12.5 million).

      •   In re Allaire Corp. Securities Litigation, 00-11972 (D. Mass.) (class recovered $12
          million).

      •   Bamboo Partners LLC v. Robert Mondavi Corp., No. 26-27170 (Cal. Sup. Ct.) (class
          recovered $10.8 million).

      •   Curative Health Services Securities Litigation, 99-2074 (E.D.N.Y.) (class recovered
          $10.5 million).

      •   City Partnership Co. v. Jones Intercable, 99 WM-1051 (D. Colo.) (class recovered
          $10.5 million).

      •   In re Aquila, Inc., (ERISA Litigation), 04-865 (W.D. Mo.) ($10.5 million recovery
          for the class).

      •   In re Tenfold Corporation Securities Litigation, 2:00-CV-652 (D. Utah) (class
          recovered $5.9 million).

      •   In re Industrial Gas Antitrust Litigation, 80 C 3479 and related cases (N.D. Ill.)
          (class recovered $50 million).

      •   In re Chor-Alkalai and Caustic Soda Antitrust Litigation, 86-5428 and related cases
          (E.D. Pa.) (class recovered $55 million).

      •   In re Infant Formula Antitrust Litigation, MDL No. 878 (N.D. Fla.) (class
          recovered $126 million).

      •   In re Brand Name Prescription Drugs Antitrust Litigation, No. 1:94-cv-00897,
          M.D.L. 997 (N.D. Ill.) (class recovered $715 million).

      •   Landon v. Freel, M.D.L. No. 592 (S.D. Tex.) (class recovered $12 million).

      •   Holloway v. Peat, Marwick, Mitchell & Co., No. 84 C 814 EU (N.D. Okla.) (class
          recovered $38 million).




                                           Page 14
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 16 of 42 PageID #: 917


      •   In re The Chubb Corp. Drought Insurance Litigation, C-1-88-644 (S.D. Ohio)
          (class recovered $100 million).

      •   Wong v. Megafoods, Civ-94-1702 (D. Ariz.) (securities fraud) (class recovered
          $12.25 million).

      •   In re Del Val Financial Corp. Securities Litigation, 92 Civ 4854 (S.D.N.Y.) (class
          recovered $11.5 million).

      •   In re Home Shopping Network Shareholders Litigation, Consolidated Civil Action
          No. 12868, (Del. Ch. 1995) (class recovered $13 million).

      •   In re Paine Webber Limited Partnerships Litigation, 94 Civ 8547 (S.D.N.Y.) (class
          recovered $200 million).

      •   In re Bristol-Meyers Squibb Co. Securities Litigation, 92 Civ 4007 (S.D.N.Y.) (class
          recovered $19 million).

      •   In re Spectrum Information Technologies Securities Litigation, CV 93-2245
          (E.D.N.Y.) (class recovered $13 million).

      •   In re Chase Manhattan Securities Litigation, 90 Civ. 6092 (LJF) (S.D.N.Y.) (class
          recovered $17.5 million).

      •   Prostic v. Xerox Corp., No. B-90-113 (EBB) (D. Conn.) (class recovered $9
          million).

      •   Steiner v. Hercules, Civil Action No. 90-442-RRM (D. Del.) (class recovered $18
          million).

      •   In re Ambase Securities Litigation, 90 Civ 2011 (S.D.N.Y.) (class recovered $14.6
          million).

      •   In re Southmark Securities Litigation, CA No. 3-89-1402-D (N.D. Tex.) (class
          recovered $70 million).

      •   Steiner v. Ideal Basic Industries, Inc., No. 86-M 456 (D. Colo. 1989) (securities
          fraud) (class recovered $18 million).

      •   Tucson Electric Power Derivative Litigation, 2:89 Civ. 01274 TUC. ACM
          (corporation recovered $30 million).




                                           Page 15
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 17 of 42 PageID #: 918


      •   Alleco Stockholders Litigation, (Md. Cir. Ct. Pr. Georges County) (class recovered
          $16 million).

      •   In re Revlon Group, Inc. Shareholders Litigation, No. 8362 (Del. Ch.) (class
          recovered $30 million).

      •   In re Taft Broadcasting Company Shareholders Litigation, No. 8897 (Del. Ch.) (class
          recovered $20 million).

      •   In re Southland Corp. Securities Litigation, No. 87-8834-K (N.D.Tex.) (class
          recovered $20 million).

      •   In re Crocker Bank Securities Litigation, CA No. 7405 (Del. Ch.) (class recovered
          $30 million).

      •   In re Warner Communications Securities Litigation, No. 82 Civ. 8288 (JFK)
          (S.D.N.Y.) (class recovered $17.5 million).

      •   Joseph v. Shell Oil, CA No. 7450 (Del. Ch.) (securities fraud) (class recovered
          $200 million).

      •   In re Flight Transportation Corp. Securities Litigation, Master Docket No. 4-82-874,
          MDL No. 517 (D. Minn.) (recovery of over $50 million).

      •   In re Whittaker Corporation Securities Litigation, CA000817 (Cal. Super. Ct., Los
          Angeles County) (class recovered $18 million).

      •   Naevus International, Inc. v. AT&T Corp., C.A. No. 602191/99 (N.Y. Sup. Ct.)
          (consumer fraud) (class recovered $40 million).

      •   Sewell v. Sprint PCS Limited Partnership, C.A. No. 97-188027/CC 3879 (Cir. Ct.
          for Baltimore City) (consumer fraud) (class recovered $45.2 million).

      •   In re Vytorin/Zetia Marketing, Sales Practices and Products Liability Litigation, 2:08-
          cv-285 (D.N.J.) (class recovered $41.5 million).

      •   Egleston v. Verizon, No. 104784/2011 (N.Y. Sup. Ct.) – Wolf Haldenstein
          represented a class of New York Verizon Centrex customers in an action
          against Verizon stemming from overbilling of certain charges. The Firm
          secured a settlement with a total value to the Class of over $5 million, which




                                            Page 16
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 18 of 42 PageID #: 919


          provided, among other things, each class member with full refunds of certain
          disputed charges, plus interest.

      •   Zelouf Int’l Corp. v. Nahal Zelouf, Index No. 653652/2014 (Sup. Ct. N.Y. Co.
          2015). In an important trial decision following an appraisal proceeding
          triggered by the freeze-out merger of a closely-held corporation, which also
          included shareholder derivative claims, Justice Kornreich of the New York
          Supreme Court refused to apply a discount for lack of marketability to the
          minority interest in the former corporation and found that the insiders stole
          more than $14 million dollars; the minority shareholder recovered over $9
          million.

      •   Zelouf Int’l Corp. v. Zelouf, 45 Misc.3d 1205(A) (Sup. Ct. N.Y. Co., 2014). The
          Court rejected application of a discount for lack of marketability and awarded
          a $10,031,438.28 judgment following an eleven day bench trial in the
          Commercial Division of the Supreme Court of the State of New York (New
          York County) on the value of a minority interest in a closely held corporation.

      •   Thompson et al. v. Bethpage Federal Credit Union et al., No. 2:17-cv-00921-GRB
          (E.D.N.Y.) ($3.6 million settlement)




                                         Page 17
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 19 of 42 PageID #: 920


       Representative Reported Opinions Since 1990 in Which Wolf
      Haldenstein Was Lead Counsel or Had Another Significant Role

                Federal Appellate and District Court Opinions

      •   Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019)

      •   Hymes v. Bank of America, 408 F. Supp. 3d 171 (E.D.N.Y. 2019)

      •   In re Packaged Seafood Prods. Antitrust Litig., 332 F.R.D. 308 (S.D. Cal. 2019)

      •   China Agritech, Inc. v. Resh, 138 S. Ct. 1800 (2018)

      •   In re Packaged Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033 (S.D. Cal.
          2017)

      •   DeFrees v. Kirkland, 2012 U.S. Dist. LEXIS 52780 (C.D. Cal. Apr. 11, 2012).

      •   In re Beacon Associates Litig., 282 F.R.D. 315 (S.D.N.Y. 2012).

      •   Messner v. Northshore University HealthSystem, 669 F.3d 802, No. 10-2514 (7th
          Cir. Jan. 13, 2012).

      •   In re Text Message Antitrust Litigation, 630 F.3d, 622 (7th Cir. 2010).

      •   In re Apple & ATTM Antitrust Litig., 2010 U.S. Dist. LEXIS 98270 (N.D. Cal. July
          8, 2010).

      •   In re Beacon Associates Litig., 745 F. Supp. 2d 386 (S.D.N.Y. 2010)

      •   Freeland v. Iridium World Communications Ltd., 545 F. Supp. 2d 59 (D.D.C. 2008).

      •   In re Apple & AT&TM Antitrust Litig., 596 F. Supp. 2d 1288 (N.D. Cal. 2008).

      •   Harzewski v. Guidant Corp., 489 F.3d 799 (7th Cir. 2007).

      •   In re JP Morgan Chase & Co. Securities Litigation, No. 06 C 4674, 2007 U.S. Dist.
          LEXIS 93877 (N.D. Ill. Dec. 18, 2007).

      •   Schoenbaum v. E.I. Dupont De Nemours and Co., 2007 WL 2768383 (E.D. Mo.
          Sept. 20, 2007).




                                            Page 18
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 20 of 42 PageID #: 921


      •   Jeffries v. Pension Trust Fund, 99 Civ. 4174 (LMM), 2007 U.S. Dist. LEXIS 61454
          (S.D.N.Y. Aug. 20, 2007).

      •   Klein v. Ryan Beck, 06-Civ. 3460 (WCC), 2007 U.S. Dist. LEXIS 51465 (S.D.N.Y.
          July 13, 2007).

      •   Cannon v. MBNA Corp. No. 05-429 GMS, 2007 U.S. Dist. LEXIS 48901 (D. Del.
          2007).

      •   In re Aquila ERISA Litig., 237 F.R.D. 202 (W.D. Mo. 2006).

      •   Smith v. Aon Corp., 238 F.R.D. 609 (N.D. Ill. 2006).

      •   In re Sepracor Inc. Securities Litigation, 233 F.R.D. 52 (D. Mass. 2005).

      •   In re Transkaryotic Therapies, Inc. Securities Litigation, No. 03-10165, 2005 U.S.
          Dist. LEXIS 29656 (D. Mass. Nov. 28, 2005).

      •   In re Luxottica Group, S.p.A. Securities Litigation, 2005 U.S. Dist. LEXIS 9071
          (E.D.N.Y. May 12, 2005).

      •   In re CNL Hotels & Resorts, Inc. Securities Litigation, 2005 U.S. Dist. LEXIS 38876,
          No. 6:04-cv-1231-Orl-31KRS (M.D. Fla. May 9, 2005).

      •   Johnson v. Aegon USA, Inc., 355 F. Supp. 2d 1337 (N.D. Ga. 2004).

      •   Freeland v. Iridium World Communications, Ltd., 99-1002, 2004 U.S. Dist. LEXIS
          33018 (D.D.C. Aug. 31, 2004).

      •   In re Acclaim Entertainment, Inc. Securities Litigation, 03-CV-1270 (E.D.N.Y. June
          22, 2004).

      •   In re Sepracor Inc. Securities Litigation, 308 F. Supp. 2d 20 (D. Mass. 2004).

      •   In re Concord EFS, Inc. Securities Litigation, No. 02-2697 (W.D. Tenn. Jan. 7,
          2004).

      •   In re Pharmatrak, Inc. Privacy Litig., 2003 U.S. App. LEXIS 8758 (1st Cir. May 9,
          2003).

      •   In re PerkinElmer, Inc. Securities Litigation, 286 F. Supp. 2d 46 (D. Mass. 2003).




                                            Page 19
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 21 of 42 PageID #: 922


      •   In re Initial Public Offering Securities Litigation, 241 F. Supp. 2d 281 (S.D.N.Y.
          2003).

      •   In re Comdisco Securities Litigation, No. 01 C 2110, 2003 U.S. Dist. LEXIS 5047
          (N.D. Ill. Mar. 31, 2003).

      •   Berger v. Compaq Computer Corp., 257 F.3d 475 (2001), clarified, 279 F.3d 313 (5th
          Cir. 2002).

      •   City Partnership Co. v. Cable TV Fund 14-B, 213 F.R.D. 576 (D. Colo. 2002).

      •   In re Allaire Corporation Securities Litigation, Docket No. 00-11972 - WGY, 2002
          U.S. Dist. LEXIS 18143 (D. Mass., Sept. 27, 2002).

      •   In re StarLink Corn Products Liability Litigation, 212 F.Supp.2d 828 (N.D. Ill.
          2002).

      •   In re Bankamerica Corp. Securities Litigation, 263 F.3d 795 (8th Cir. 2001).

      •   In re Comdisco Securities Litigation, 166 F.Supp.2d 1260 (N.D. Ill. 2001).

      •   In re Crossroads Systems, Inc. Securities Litigation, Master File No. A-00-CA-457
          JN, 2001 U.S. Dist. LEXIS 14780 (W.D. Tx. Aug. 15, 2001).

      •   In re MicroStrategy, Inc. Securities Litigation, 150 F. Supp. 2d 896 (E.D. Va. 2001).

      •   Lindelow v. Hill, No. 00 C 3727, 2001 U.S. Dist. LEXIS 10301 (N.D. Ill. July 19,
          2001).

      •   In re MicroStrategy, Inc. Securities Litigation, 148 F. Supp. 2d 654 (E.D. Va. 2001).

      •   Jeffries v. Pension Trust Fund of the Pension, Hospitalization & Benefit Plan of the
          Electrical Industry, 172 F. Supp. 2d 389 (S.D.N.Y. 2001).

      •   Carney v. Cambridge Technology Partners, Inc., 135 F. Supp. 2d 235 (D. Mass.
          2001).

      •   Weltz v. Lee, 199 F.R.D. 129 (S.D.N.Y. 2001).

      •   Schoers v. Pfizer, Inc., 00 Civ. 6121, 2001 U.S. Dist. LEXIS 511 (S.D.N.Y. Jan. 23,
          2001).




                                            Page 20
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 22 of 42 PageID #: 923


      •   Kurzweil v. Philip Morris Cos., 94 Civ. 2373 (MBM), 2001 U.S. Dist. LEXIS 83
          (S.D.N.Y. Jan. 9, 2001).

      •   Goldberger v. Bear, Stearns & Co., 98 Civ. 8677 (JSM), 2000 U.S. Dist. LEXIS 18714
          (S.D.N.Y. Dec. 28, 2000).

      •   In re Newell Rubbermaid, Inc., Securities Litigation, Case No. 99 C 6853, 2000 U.S.
          Dist. LEXIS 15190 (N.D. Ill. Oct. 2, 2000).

      •   Stanley v. Safeskin Corp., Case No. 99 CV 454 BTM (LSP), 2000 U.S. Dist. LEXIS
          14100, Fed. Sec. L. Rep. (CCH) P91, 221 (S.D. Cal. Sept. 18, 2000).

      •   In re MicroStrategy, Inc. Securities Litigation, 115 F. Supp. 2d 620 (E.D. Va. 2000).

      •   In re USA Talks.com, Inc. Securities Litigation, 2000 U.S. Dist. LEXIS 14823, Fed.
          Sec. L. Rep. (CCH) P91, 231 (S.D. Cal. Sept. 14, 2000).

      •   In re Sotheby’s Holdings, Inc. Securities Litigation, 00 CIV. 1041 (DLC), 2000 U.S.
          Dist. LEXIS 12504, Fed. Sec. L. Rep. (CCH) P91, 059 (S.D.N.Y. Aug. 31, 2000).

      •   Dumont v. Charles Schwab & Co., Inc., Civil Action No. 99-2840 2000 U.S. Dist.
          LEXIS 10906 (E.D. La. July 21, 2000).

      •   Berger v. Compaq Computer Corp., Civil Action No. H-98-1148, 2000 U.S. Dist.
          LEXIS 21424 (S.D. Tex. July 17, 2000).

      •   In re BankAmerica Corp. Securities Litigation, 95 F. Supp. 2d 1044 (E.D. Mo. 2000).

      •   In re Carnegie International Corp. Securities Litigation, 107 F. Supp. 2d 676 (D.
          Md. 2000).

      •   Berger v. Compaq Computer Corp., Civil Action No. H-98-1148, 2000 U.S. Dist.
          LEXIS 21423 (S.D. Tex. Mar. 13, 2000).

      •   In re Imperial Credit Industries Securities Litigation, CV 98-8842 SVW, 2000 U.S.
          Dist. LEXIS 2340 (C.D. Cal. Feb. 23, 2000).

      •   Sturm v. Marriott Marquis Corp., 85 F. Supp. 2d 1356 (N.D. Ga. 2000).

      •   In re Health Management Systems Securities Litigation, 82 F. Supp. 2d 227
          (S.D.N.Y. 2000).




                                            Page 21
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 23 of 42 PageID #: 924


      •   Dumont v. Charles Schwab & Co., Inc., Civil Action No. 99-2840, 2000 U.S. Dist.
          LEXIS 619 (E.D. La. Jan. 19, 2000).

      •   In re MicroStrategy, Inc. Securities Litigation, 110 F. Supp. 2d 427 (E.D. Va. 2000).

      •   In re BankAmerica Corp. Securities Litigation, 78 F. Supp. 2d 976 (E.D. Mo. 1999).

      •   Kurzweil v. Philip Morris Cos., 94 Civ. 2373 (MBM), 1999 U.S. Dist. LEXIS 18378
          (S.D.N.Y. Nov. 24, 1999).

      •   In re Nanophase Technologies Corp. Litigation, 98 C 3450, 1999 U.S. Dist. LEXIS
          16171 (N.D. Ill. Sept. 27, 1999).

      •   In re Clearly Canadian Securities Litigation, File No. C-93-1037-VRW, 1999 U.S.
          Dist. LEXIS 14273 Cal. Sept. 7, 1999).

      •   Yuan v. Bayard Drilling Technologies, Inc., 96 F. Supp. 2d 1259 (W.D. Okla. 1999).

      •   In re Spyglass, Inc. Securities Litigation, No. 99 C 512, 1999 U.S. Dist. LEXIS 11382
          (N.D. Ill. July 20, 1999).

      •   Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97-CV-3183-TWT, 1999 U.S.
          Dist. LEXIS 11595 (N.D. Ga. June 30, 1999).

      •   Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc., 98 CV 3287, 1999 U.S.
          Dist. LEXIS 11363 (E.D.N.Y. June 1, 1999).

      •   Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97-CV-3183-TWT, 1999 U.S.
          Dist. LEXIS 1368, Fed. Sec. L. Rep. (CCH) P90, 429 (N.D. Ga. Jan. 19, 1999).

      •   Longman v. Food Lion, Inc., 186 F.R.D. 331 (M.D.N.C. 1999).

      •   Wright v. Ernst & Young LLP, 152 F.3d 169 (2d Cir. 1998).

      •   Romine v. Compuserve Corp., 160 F.3d 337 (6th Cir. 1998).

      •   Felzen v. Andreas, 134 F.3d 873 (7th Cir. 1998).

      •   Walsingham v. Biocontrol Technology, Inc., 66 F. Supp. 2d 669 (W.D. Pa. 1998).

      •   Sturm v. Marriott Marquis Corp., 26 F. Supp. 2d 1358 (N.D. Ga. 1998).




                                            Page 22
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 24 of 42 PageID #: 925


      •   Carley Capital Group v. Deloitte & Touche, L.L.P., 27 F. Supp. 2d 1324 (N.D. Ga.
          1998).

      •   In re MobileMedia Securities Litigation, 28 F.Supp.2d 901 (D.N.J. 1998).

      •   Weikel v. Tower Semiconductor, Ltd., 183 F.R.D. 377 (D.N.J. 1998).

      •   In re Health Management Systems Securities Litigation, 97 Civ. 1865 (HB), 1998
          U.S. Dist. LEXIS 8061 (S.D.N.Y. May 27, 1998).

      •   In re Painewebber Ltd. Partnership Litigation, 999 F. Supp. 719 (S.D.N.Y. 1998).

      •   Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97-cv-3183-TWT, 1998 U.S.
          Dist. LEXIS 23222 (N.D. Ga. Feb. 10, 1998).

      •   Brown v. Radica Games (In re Radica Games Securities Litigation), No. 96-17274,
          1997 U.S. App. LEXIS 32775 (9th Cir. Nov. 14, 1997).

      •   Robbins v. Koger Properties, 116 F.3d 1441 (11th Cir. 1997).

      •   In re TCW/DW North American Government Income Trust Securities Litigation, 95
          Civ. 0167 (PKL), 1997 U.S. Dist. LEXIS 18485 (S.D.N.Y. Nov. 20, 1997).

      •   Wright v. Ernst & Young, LLP, 97 Civ. 2189 (SAS), 1997 U.S. Dist. LEXIS 13630
          (S.D.N.Y. Sept. 9, 1997).

      •   Felzen v. Andreas, No. 95-2279, 1997 U.S. Dist. LEXIS 23646 (C.D. Ill. July 7,
          1997).

      •   Felzen v. Andreas, No. 95-2279, 1997 U.S. Dist. LEXIS 23647 (C.D. Ill. July 7,
          1997).

      •   A. Ronald Sirna, Jr., P.C. Profit Sharing Plan v. Prudential Securities, Inc., 964 F.
          Supp. 147 (S.D.N.Y. 1997).

      •   Kurzweil v. Philip Morris Companies, 94 Civ. 2373 (MBM), 1997 U.S. Dist. LEXIS
          4451 (S.D.N.Y. April 8, 1997).

      •   Bobrow v. Mobilmedia, Inc., Civil Action No. 96-4715, 1997 U.S. Dist. LEXIS
          23806 (D.N.J. March 31, 1997).




                                            Page 23
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 25 of 42 PageID #: 926


      •   Kalodner v. Michaels Stores, Inc., 172 F.R.D. 200 (N.D.Tex. 1997).

      •   In re Painewebber Ltd. Partnerships Litigation, 171 F.R.D. 104 (S.D.N.Y. 1997).

      •   A. Ronald Sirna, Jr., P.C. Profit Sharing Plan v. Prudential Securities, Inc., 95 Civ.
          8422 (LAK), 1997 U.S. Dist. LEXIS 1226 (S.D.N.Y. Feb. 7, 1997).

      •   In re Painewebber Inc. Limited Partnerships Litigation, 94 F.3d 49 (2d Cir. 1996).

      •   Glassman v. Computervision Corp., 90 F.3d 617 (1st Cir. 1996).

      •   Alpern v. Utilicorp United, Inc., 84 F.3d 1525 (8th Cir. 1996).

      •   Shaw v. Digital Equipment Corp., 82 F.3d 1194 (1st Cir. 1996).

      •   Dresner Co. Profit Sharing Plan v. First Fidelity Bank, N.A., 95 Civ. 1924 (MBM),
          1996 U.S. Dist. LEXIS 17913 (S.D.N.Y. Dec. 3, 1996).

      •   Simon v. American Power Conversion Corp., 945 F. Supp. 416 (D.R.I. 1996).

      •   TII Industries, Inc., 96 Civ. 4412 (SAS), 1996 U.S. Dist. LEXIS 14466 (S.D.N.Y.
          Oct. 1, 1996).

      •   In re TCW/DW North American Government Income Trust Securities Litigation, 941
          F. Supp. 326 (S.D.N.Y. Oct. 1, 1996).

      •   In re Painewebber Ltd. Partnership Litigation, 94 Civ. 8547 (SHS), 1996 U.S. Dist.
          LEXIS 9195 (S.D.N.Y. June 28, 1996).

      •   In re Tricord Systems, Inc., Securities Litigation, Civil No. 3-94-746, 1996 U.S. Dist.
          LEXIS 20943 (D. Minn. April 5, 1996).

      •   In re Painewebber Limited Partnership Litigation, 94 Civ. 8547 (SHS), 1996 U.S.
          Dist. LEXIS 1265 (S.D.N.Y. Feb. 6, 1996).

      •   Riley v. Simmons, 45 F.3d 764 (3d Cir. 1995).

      •   Stepak v. Addison, 20 F.3d 398 (11th Cir. 1994).

      •   Zitin v. Turley, [1991 Transfer Binder] Fed. Sec. L. Rep. (CCH) ¶ 96,123 (D.
          Ariz. June 20, 1994).




                                            Page 24
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 26 of 42 PageID #: 927


      •   In re Southeast Hotel Properties Limited Partnership Investor Litigation, 151 F.R.D.
          597 (W.D.N.C. 1993).

      •   County of Suffolk v. Long Island Lighting Co., 907 F.2d 1295 (2d Cir. 1990).


                           Notable State Court Opinions

      •   William Hughes, Jr. v. Xiaoming Hu, et al. [In re Kandi Technologies Group], C.A.
          No. 2019-0112-JTL (Del. Ch. April 27, 2020).

      •   Eshaghian v. Roshanzamir, 179 A.D.3d 596 (N.Y. App. Div. 1st Dep’t 2020).

      •   Cohen v. Saks, Inc., 169 A.D.3d 515 (N.Y. App. Div. 1st Dep’t 2019).

      •   Bartis v. Harbor Tech, LLC, 147 A.D.3d 52 (N.Y. App. Div. 2d Dep’t 2016).

      •   Zelouf Int’l Corp. v. Zelouf, 47 Misc. 3d 346 (N.Y. Sup. Ct. 2014).

      •   McWilliams v. City of Long Beach, 56 Cal. 4th 613 (2013).

      •   Roberts v. Tishman Speyer, 89 A.D.3d 444 (N.Y. App. Div. 1st Dep't 2011).

      •   Ardon v. City of Los Angeles, 52 Cal. 4th 241 (2011).

      •   Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009).

      •   In re Tyson Foods, Inc., Consolidated Shareholder Litigation, 919 A.2d 563 (Del. Ch.
          2007).

      •   Naevus Int’l v. AT&T Corp., 283 A.D.2d 171, 724 N.Y.S.2d 721 (2001).

      •   In re Western National Corp. Shareholders Litigation, Consolidated C.A. No.
          15927, 2000 Del. Ch. LEXIS 82 (May 22, 2000).

      •   In re Cencom Cable Income Partners, L.P. Litigation, C.A. No. 14634, 2000 Del. Ch.
          LEXIS 90 (May 5, 2000).

      •   In re Cencom Cable Income Partners, L.P. Litigation, Consolidated C.A. No. 14634,
          2000 Del. Ch. LEXIS 10 (Jan. 27, 2000).




                                            Page 25
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 27 of 42 PageID #: 928


      •   In re Marriott Hotels Properties II Limited Partnership Unitholders Litigation,
          Consolidated C.A. No. 14961, 2000 Del. Ch. LEXIS 17 (Jan. 24, 2000).

      •   Romig v. Jefferson-Pilot Life Insurance Company, 132 N.C. App. 682, 513 S.E.2d
          598 (Ct. App. 1999), aff’d, 351 N.C. 349, 524 S.E.2d 804 (N.C. 2000).

      •   Wallace v. Wood, 752 A.2d 1175 (Del. Ch. 1999).

      •   Greenwald v. Batterson, C.A. No. 16475, 1999 Del. Ch. LEXIS 158 (July 26, 1999).

      •   Brown v. Perrette, Civil Action No. 13531, 1999 Del. Ch. LEXIS 92 (May 18,
          1999).

      •   Seinfeld v. Robinson, 246 A.D.2d 291, 676 N.Y.S.2d 579 (N.Y. 1998).

      •   Werner v. Alexander, 130 N.C. App. 435, 502 S.E.2d 897 (N.C. Ct. App. 1998).

      •   In re Cencom Cable Income Partners, L.P. Litigation, C.A. No. 14634, 1997 Del. Ch.
          LEXIS 146 (Oct. 15, 1997).

      •   In re Marriott Hotel Properties II Limited Partnership Unitholders Litigation,
          Consolidated C.A. No. 14961, 1997 Del. Ch. LEXIS 128 (Sept. 17, 1997).

      •   In re Cheyenne Software Shareholders Litigation, Consolidated C.A. No. 14941,
          1996 Del. Ch. LEXIS 142 (Nov. 7, 1996).

      •   Paramount Communications, Inc. v. QVC Network, Inc., 637 A.2d 34 (Del. Super.
          Ct. 1994).




                                          Page 26
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 28 of 42 PageID #: 929


                               ATTORNEY BIOGRAPHIES

  The qualifications of the attorneys in the Wolf Haldenstein Litigation Group are set
  forth below and are followed by descriptions of some of the Firm’s attorneys who
  normally practice outside the Litigation Group who contribute significantly to the class
  action practice from time to time.
                                         Partners

  MARK C. RIFKIN: admitted: New York; Pennsylvania; New Jersey; U.S. Supreme
  Court; U.S. Courts of Appeals for the Second, Third, Fifth, and D.C. Circuits; U.S.
  District Courts for the Southern and Eastern Districts of New York, the Eastern and
  Western Districts of Pennsylvania, the District of New Jersey, the Eastern District of
  Wisconsin and the Western District of Michigan. Education: Princeton University (A.B.
  1982); Villanova University School of Law (J.D. 1985). Contributor, Packel & Poulin,
  Pennsylvania Evidence (1987).

  A highly experienced securities class action and shareholder rights litigator, Mr. Rifkin
  has recovered hundreds of millions of dollars for victims of corporate fraud and abuse
  in federal and state litigation across the country. Since 1990, Mr. Rifkin has served as
  lead counsel, co-lead counsel, or trial counsel in many class and derivative actions in
  securities, intellectual property, antitrust, insurance, consumer and mass tort litigation
  throughout the country.

  Unique among his peers in the class action practice, Mr. Rifkin has extensive trial
  experience. Over the past thirty years, Mr. Rifkin has tried many complex commercial
  actions in federal and state courts across the country in class and derivative actions,
  including In re National Media Corp. Derivative Litig., C.A. 90-7574 (E.D. Pa.), Upp v.
  Mellon Bank, N.A., C.A. No. 91-5229 (E.D. Pa.), where the verdict awarded more than
  $60 million in damages to the Class (later reversed on appeal, 997 F.2d 1039 (3d Cir.
  1993)), and In re AST Research Securities Litigation, No. 94-1370 SVW (C.D. Cal.), as well
  as a number of commercial matters for individual clients, including Zelouf Int’l Corp. v.
  Zelouf, Index No. 653652/2013 (N.Y. Sup. Ct. 2015), in which he obtained a $10 million
  judgment for his client.

  Mr. Rifkin also has extensive appellate experience. Over thirty years, Mr. Rifkin has
  argued dozens of appeals on behalf of appellants and appellees in several federal
  appellate courts, and in the highest appellate courts in New York, Pennsylvania, New
  Jersey, and Delaware.




                                           Page 27
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 29 of 42 PageID #: 930




  Mr. Rifkin has earned the AV®-Preeminent rating by Martindale-Hubbell® for more
  than 20 years, and has been selected for inclusion in the New York Metro
  SuperLawyers® listing since 2010. In 2014, Mr. Rifkin was named a “Titan of the
  Plaintiff’s Bar” by Law360®.

  In 2015, Mr. Rifkin received worldwide acclaim for his role as lead counsel for the class
  in Good Morning To You Productions Corp. v. Warner/Chappell Music, Inc., No. CV 13-
  04460-GHK (MRWx), in federal court in Los Angeles, successfully challenging the
  copyright to “Happy Birthday to You,” the world’s most famous song. In recognition of
  his historic victory, Mr. Rifkin was named a Trailblazer in Intellectual Property by the
  National Law Journal in 2016. In 2018, Mr. Rifkin led a team of lawyers from Wolf
  Haldenstein who represented the plaintiffs in We Shall Overcome Foundation, et al. v. The
  Richmond Organization, Inc., et al., No. 16-cv-02725-DLC (S.D.N.Y.), which successfully
  challenged the copyright to “We Shall Overcome,” called the “most powerful song of
  the 20th century” by the Librarian of Congress.

  Mr. Rifkin lectures frequently to business and professional organizations on a variety of
  securities, shareholder, intellectual property, and corporate governance matters. Mr.
  Rifkin is a guest lecturer to graduate and undergraduate economics and finance
  students on corporate governance and financial disclosure topics. He also serves as a
  moot court judge for the A.B.A. and New York University Law School. Mr. Rifkin
  appears frequently in print and broadcast media on diverse law-related topics in
  corporate, securities, intellectual property, antitrust, regulatory, and enforcement
  matters.

  BETSY C. MANIFOLD: admitted: Wisconsin; New York; California; U.S. District Courts
  for the Western District of Wisconsin, Eastern and Southern Districts of New York, and
  Northern, Central and Southern Districts of California. Education: Elmira College;
  Middlebury College (B.A., cum laude, 1980); Marquette University (J.D., 1986); New
  York University. Thomas More Scholar. Recipient, American Jurisprudence Award in
  Agency. Member: The Association of the Bar of the City of New York. Languages:
  French.

  Ms. Manifold served as co-lead counsel in the following cases to recovery on behalf of
  employees: Miguel Garcia, et al. v. Lowe’s Home Center, Inc. et al. – Case No. GIC 841120
  (Barton) (Cal. Sup. Ct, San Diego) ($1.65 million settlement w/ average class member
  recovery of $5,500, attorney fees and cost awarded separately) and Neil Weinstein, et al.




                                           Page 28
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 30 of 42 PageID #: 931


  v. MetLife, Inc., et al. – Case No. 3:06-cv-04444-SI (N.D. Cal) ($7.4 million settlement).
  Ms. Manifold also served as co-lead counsel in the following derivative actions: In re
  Atmel Corporation Derivative Litigation, Master File No. CV 06-4592-JF (N.D. Cal.) ($9.65
  million payment to Atmel) and In re Silicon Storage Technology Inc. Derivative Litig., Case
  No. C 06-04310 JF (N.D. Cal.) (cash payment and re-pricing of options with a total value
  of $5.45 million). Ms. Manifold also worked as lead counsel on the following class
  action: Lewis v. American Spectrum Realty, Case No. 01 CC 00394, Cal. Sup. Ct (Orange
  County) ($6.5 million settlement).

  BENJAMIN Y. KAUFMAN: admitted: New York, United States Supreme Court, United
  States Court of Appeals for the Fourth Circuit, Southern, Northern and Eastern Districts
  of New York, District of New Jersey; and District of Colorado. Education: Yeshiva
  University, B.A.; Benjamin N. Cardozo School of Law, Yeshiva University, J.D; New
  York University, Stern School of Business, M.B.A. Mr. Kaufman focuses on class actions
  on behalf of defrauded shareholders, investors, and consumers. Mr. Kaufman has
  extensive experience in complex class actions representing clients including
  institutional investors such as public and labor pension funds, labor health and welfare
  benefit funds, as well as private individuals and funds who suffered losses due to
  corporate fraud. Mr. Kaufman also has extensive experience litigating complex
  commercial cases in state and federal court.

  Mr. Kaufman’s successful securities litigations include In re Deutsche Telekom AG
  Securities Litigation, No. 00-9475 (S.D.N.Y.), a complex international securities litigation
  requiring evidentiary discovery in both the United States and Europe, which settled for
  $120 million. Mr. Kaufman was also part of the team that recovered $46 million for
  investors in In re Asia Pulp & Paper Securities Litigation, No. 01-7351 (S.D.N.Y.); and $43.1
  million in Freeland v. Iridium World Communications, Ltd., No. 99-1002 (D.D.C.).

  Mr. Kaufman’s outstanding representative results in derivative and transactional
  litigations include: In re Trump Hotels Shareholder Derivative Litigation, No. 96-cv-7820
  (S.D.N.Y.) (in settlement Trump personally contributed some of his holdings and the
  company adopted corporate reforms); Southwest Airlines Derivative Litigation (Carbon
  County Employee Retirement System v. Kelly) (Dist. Ct. Dallas Cnty., Tex.) (derivative
  matter that resulted in significant reforms to the air carrier’s corporate governance and
  safety and maintenance practices and procedures for the benefit of the company and its
  shareholders); Lynn v. Tennessee Commerce Bancorp, Inc., et al., No. 3:12-cv-01137 (M.D.
  Tenn.) ($2.6 million settlement); In re ClubCorp Holdings Shareholder Litigation, No. A-17-
  758912-B (D. Nev.) ($5 million settlement and corporate therapeutics). Mr. Kaufman




                                             Page 29
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 31 of 42 PageID #: 932


  also argued the appeal in In re Comverse Technology, Inc. Derivative Litig., 56 A.D.3d 49
  (1st Dep’t 2008) which led to the seminal New York Appellate Division opinion
  clarifying the standards of demand futility in New York and In re Topps Company, Inc.
  Shareholders Litigation which resulted in a 2007 decision vindicating the rights of
  shareholders to pursue claims in the most relevant forum notwithstanding the state of
  incorporation. Mr. Kaufman has also lectured and taught in the subjects of corporate
  governance as well as transactional and derivative litigation.

  In addition, Mr. Kaufman has represented many corporate clients in complex
  commercial matters, including complex copyright royalty class actions against music
  companies. Puckett v. Sony Music Entertainment, No. 108802/98 (Sup. Ct. N.Y. Cnty. );
  Shropshire v. Sony Music Entertainment, No. 06-3252 (S.D.N.Y.), and The Youngbloods v.
  BMG Music, No. 07-2394 (S.D.N.Y.). In Mich II Holdings LLC v. Schron, No. 600736/10
  (Sup. Ct. N.Y. Cnty.), Mr. Kaufman represented certain prominent real estate investors
  and successfully moved to dismiss all claims against those defendants. Mr. Kaufman
  has also represented clients in arbitrations and litigations involving oppressed minority
  shareholders in closely held corporations.

  Currently, Mr. Kaufman represents clients in a wide array of matters, including
  shareholders of a large cooperative complex alleging breach of fiduciary duty by the
  board of directors and property manager; purchasers of New York City taxi medallions
  in a class action pending in New York Supreme Court, Queens County; a New York art
  gallery in an action against several European insurers over insurance coverage for
  paintings seized while on exhibit; and shareholders of Saks, Inc. alleging that the board
  of directors and its investment advisor sold the company for inadequate consideration.
  Cohen v. Saks, 169 A.D.3d 51 (1st Dep’t 2019).

  Prior to joining Wolf Haldenstein, and prior to joining Milberg LLP in 1998, Mr.
  Kaufman was a Court Attorney for the New York State Supreme Court, New York
  County (1988-1990) and Principal Law Clerk to Justice Herman Cahn of the Commercial
  Division of the New York State Supreme Court, New York County (1990-1998).

  Mr. Kaufman is an active member of the Commercial and Federal Litigation Section of
  the New York State Bar Association, the International Association of Jewish Lawyers
  and Jurists and the Jewish Lawyers Guild in which he serves as a Vice President. Mr.
  Kaufman was the Dinner Chair at the Jewish Lawyers Guild Annual Dinner in 2017,
  2018, and 2019. Mr. Kaufman is a member of the Board of Trustees of Congregation




                                           Page 30
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 32 of 42 PageID #: 933


  Beth Sholom in Lawrence, NY and was a member of the Board of Trustees of the
  Hebrew Academy of the Five Towns and Rockaways from 2015-2019.

  Mr. Kaufman has been recognized by SuperLawyers® each year since 2012.

  THOMAS H. BURT: admitted: New York; U.S. District Courts for the Southern and
  Eastern Districts of New York, Eastern District of Michigan. Education: American
  University (B.A. 1993); New York University (J.D. 1997). Articles Editor with New York
  University Review of Law and Social Change. Mr. Burt is a litigator with a practice
  concentrated in securities class actions and complex commercial litigation. After
  practicing criminal defense with noted defense lawyer Jack T. Litman for three years, he
  joined Wolf Haldenstein, where he has worked on such notable cases as In re Initial
  Public Offering Securities Litigation, No. 21 MC 92 (SAS) (S.D.N.Y.) (a novel and sweeping
  amalgamation of over 300 class actions which resulted in a recovery of $586 million); In
  re MicroStrategy Securities Litigation, No. 00-473-A (E.D. Va.) (recovery of $192 million);
  In re DRAM Antitrust Litigation, No. 02-cv-1486 (PJH) (N.D. Cal.) (antitrust case
  resulting in $315 million recovery); In re Computer Associates 2002 Class Action Securities
  Litigation, No. 02-cv-1226 (TCP) (E.D.N.Y.)(settled, together with a related fraud case,
  for over $133 million); K.J. Egleston L.P. v. Heartland Industrial Partners, et al., 2:06-13555
  (E.D. Mich.) (recovery included personal assets from former Reagan Administration
  budget director David A. Stockman); and Parker Friedland v. Iridium World
  Communications, Ltd., 99-1002 (D.D.C.)(recovery of $43.1 million). Mr. Burt has spoken
  on several occasions to investor and activist groups regarding the intersection of
  litigation and corporate social responsibility. Mr. Burt writes and speaks on both
  securities and antitrust litigation topics. He has served as a board member and officer
  of the St. Andrew’s Society of the State of New York, New York’s oldest charity.

  RACHELE R. BYRD: admitted: California; U.S. District Courts for the Southern,
  Northern, Central and Eastern Districts of California; U.S. Court of Appeals for the
  Ninth Circuit; U.S. Supreme Court. Education: Point Loma Nazarene College (B.A.,
  1994); University of California, Hastings College of the Law (J.D., 1997). Member: State
  Bar of California. Ms. Byrd is located in the firm’s San Diego office and practices
  corporate derivative and class action litigation including securities, consumer, antitrust,
  employment and general corporate and business litigation. Ms. Byrd has played a
  significant role in litigating numerous class and derivative actions, including Engquist v.
  City of Los Angeles, No. BC591331 (Los Angeles Super. Ct.) (gas tax refund action that
  recently settled for $32.5 million and injunctive relief, valued at a minimum of $24.5
  million over 3 years and $81.8 million over 10 years, following certification of the class




                                             Page 31
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 33 of 42 PageID #: 934


  and on the eve of a hearing on the parties’ cross-motions for summary judgment); Ardon
  v. City of Los Angeles, 52 Cal.4th 241 (2011) (telephone tax refund action against the City
  of Los Angeles that settled for $92.5 million); McWilliams v. City of Long Beach, Cal.
  Supreme Ct. No. S202037, 2013 Cal. LEXIS 3510 (April 25, 2013) (telephone tax refund
  action that settled for $16.6 million); Granados v. County of Los Angeles, BC361470 (Los
  Angeles Super. Ct.) (telephone tax refund action that settled for $16.9 million following
  class certification); In re: Zoom Video Communications, Inc. Privacy Litigation, No. 5:20-cv-
  0291 (N.D. Cal.) (member of Plaintiffs’ Steering Committee); In re Robinhood Outage
  Litigation, No. 20-cv-01626-JD (N.D. Cal.) (member of Plaintiffs’ Executive Committee);
  In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (antitrust class
  action on behalf of consumers against Apple over its monopolization of the iOS
  applications aftermarket and that secured a favorable opinion in the U.S. Supreme
  Court: Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019)); Defrees v. Kirkland, et al., 11-04272 (JLS)
  (C.D. Cal.) ($12.2 million settlement reached in derivative action on the eve of trial);
  Bokelman et al. v. FCH Enterprises, Inc., No. 18-00209-RJB-RLP (D. Haw.) (settled data
  breach class action); Christofferson v. Creation Entertainment, Inc., No. 19STCV11000 (Los
  Angeles Super. Ct.) (settled data breach class action); In re: Hanna Andersson and
  salesforce.com Data Breach Litig., No. 3:20-cv-00812-EMC (N.D. Cal.) (recently settled data
  breach class action); Gaston v. FabFitFun, Inc., No. 2:20-cv-09534-RGK-E (C.D. Cal.)
  (recently settled data breach class action); Rossi v. Claire’s Stores, No. 1:20-cv-05090 (N.D.
  Ill) (recently settled data breach class action); and Riggs v. Kroto, Inc., D/B/A/ iCanvas,
  No. 1:20-cv-5822 (N.D. Ill.) (recently settled data breach class action).

  MATTHEW M. GUINEY: admitted: New York State; United States Supreme Court;
  United States Courts of Appeals for the Second, Third and Ninth Circuits; U.S. District
  Courts for the Southern and Eastern District of New York and numerous others.
  Education: The College of William & Mary (B.A. in Government and Economics 1998);
  Georgetown University Law Center (J.D. 2002). Mr. Guiney’s primary areas of practice
  are securities class actions under the Securities Act of 1933 and the Exchange Act of
  1934, complex commercial litigation, Employee Retirement Income Security Act
  (ERISA) actions on behalf of plan participants, Fair Labor Standards Act of 1938 actions
  concerning overtime payment, and fiduciary duty actions under various state laws. Mr.
  Guiney has helped recover hundreds of millions of dollars for victims of corporate
  fraud and abuse in federal and state litigation across the country. Mr. Guiney was on
  the merits briefs at the United States Supreme Court on behalf of the
  plaintiffs/respondents in Apple Inc. v. Pepper, No. 17-204, 587 U.S. ___ (2019) where the
  Court affirmed plaintiffs’ antitrust standing under Illinois Brick. Mr. Guiney also
  represented plaintiffs/respondents at the United States Supreme Court in China Agritech




                                              Page 32
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 34 of 42 PageID #: 935


  v. Resh, 584 U.S. __ (2018), where the Court addressed tolling in the class action context.
  Mr. Guiney also initially served as counsel of record and briefed opposition to petition
  for writ of certiorari, and argued and achieved a precedential reversal of motion to
  dismiss in a published opinion at the United States Court of Appeals for the Ninth
  Circuit in Resh v. China Agritech, No. 15-5543, 2017 U.S. App. LEXIS 9029 (9th Cir. May
  24, 2017).

  Some of Mr. Guiney’s notable results on behalf of investors include: Mallozzi v.
  Industrial Enterprises of America, Inc., et al., 1:07-cv-10321-DLC (S.D.N.Y.) ($3.4 million
  settlement on behalf of shareholders); In re Luxottica Group S.p.A. Securities Litigation,
  No. CV 01-3285 (JBW) (MDG) (E.D.N.Y.) ($18.5 million settlement on behalf of
  shareholders); In re MBNA Corp. ERISA Litigation, Master Docket No. 05-429 (GMS), (D.
  Del) ($4.5 million settlement on behalf of plan participants).

  MALCOLM T. BROWN: admitted: United States District Courts for the Southern and
  Eastern Districts of New York, District of New Jersey and Eastern District of
  Pennsylvania; United States Court of Appeals for the Second Circuit. Education:
  University of Pennsylvania (B.A., Political Science 1988) and Rutgers University School
  of Law (J.D. 1994). Mr. Brown’s primary areas of practice are securities, derivative,
  M&A litigation and consumer class actions. Recent notable decisions include: Johnson v.
  Ford Motor Co., 309 F.R.D. 226 (S.D. W. Va. 2015); Thomas v. Ford Motor Co., 2014 U.S.
  Dist. LEXIS 43268 (D.S.C. Mar. 31, 2014); In re Merkin Sec. Litig., 2015 U.S. Dist. LEXIS
  178084 (S.D.N.Y. Aug. 24, 2015). Prior to joining Wolf Haldenstein, Mr. Brown was a
  business litigation attorney who represented financial institutions, corporations and
  partnerships and advised clients on business disputes, reorganizations, dissolutions and
  insurance coverage matters. Notable decisions include: Garment v. Zoeller, 2001 U.S.
  Dist. LEXIS 20736 (S.D.N.Y. June 19, 2001), aff’d 2002 U.S. App. LEXIS 9966 (2d Cir. May
  24, 2002); Bainton v. Baran, 731 N.Y.S.2d 161 (1st Dep’t 2001).

                                    Special Counsel

  JUSTICE HERMAN CAHN: admitted: New York. Education: Harvard Law School and a
  B.A. from City College of the City University of New York. Justice Herman Cahn was
  first elected as Judge of the Civil Court of the City of New York in 1976. He
  subsequently served as an Acting Justice of the Supreme Court from 1980 until 1992,
  when he was elected to the Supreme Court. Throughout his decades on the bench, he
  principally handled civil cases, with the exception of 1981 until 1987, when he presided
  over criminal matters. Justice Cahn was instrumental in the creation of, and a founding




                                            Page 33
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 35 of 42 PageID #: 936


  Justice in, the Commercial Division within the New York State Supreme Court. He
  served as a Justice of the Commercial Division from its inception in 1993.

  Among his most notable recent cases are the consolidated cases stemming from the Bear
  Stearns merger with JP Morgan (In re Bear Stearns Litigation); litigation regarding the
  America’s Cup Yacht Race (Golden Gate Yacht Club v. Société Nautique de Genève);
  litigation stemming from the attempt to enjoin the construction of the new Yankee
  Stadium (Save Our Parks v. City of New York); and the consolidated state cases regarding
  the rebuilding of the World Trade Center site (World Trade Center Properties v. Alliance
  Insurance; Port Authority v. Alliance Insurance).

  Justice Cahn is a member of the Council on Judicial Administration of the Association
  of the Bar of the City of New York. He has also recently been appointed to the
  Character and Fitness Committee of the Appellate Division, First Department. He is on
  the Register of Mediators for the United States Bankruptcy Court, Southern and
  Eastern Districts of New York.

  Before ascending the bench, Justice Cahn practiced law in Manhattan. He was first
  admitted to the New York bar in 1956. He is admitted to practice in numerous courts,
  including the New York State courts, the Southern District of New York and the United
  States Supreme Court.

                                       Of Counsel

  DANIEL W. KRASNER: admitted: New York; Supreme Court of the United States; U.S.
  Courts of Appeals for the Second, Third, Fourth, Sixth, Eighth, Ninth, Tenth, and
  Eleventh Circuits; U.S. District Courts for the Southern and Eastern Districts of New
  York, Central District of Illinois, and Northern District of Michigan. Education: Yale
  Law School (LL.B., 1965); Yeshiva College (B.A., 1962). Mr. Krasner is of counsel at
  Wolf Haldenstein. He began practicing law with Abraham L. Pomerantz, generally
  credited as the "Dean of the Class Action Bar." He founded the Class Litigation Group
  at Wolf Haldenstein in 1976.
  Mr. Krasner received judicial praise for his class action acumen as early as 1978. See,
  e.g., Shapiro v. Consolidated Edison Co., [1978 Transfer Binder] Fed. Sec. L. Rep. (CCH) &
  96,364 at 93,252 (S.D.N.Y. 1978) (“in the Court’s opinion the reputation, skill and
  expertise of . . . [Mr.] Krasner, considerably enhanced the probability of obtaining as
  large a cash settlement as was obtained”); Steiner v. BOC Financial Corp., [1980 Transfer
  Binder] Fed. Sec. L. Rep. (CCH) & 97,656, at 98,491.4, (S.D.N.Y. 1980) (“This Court has




                                           Page 34
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 36 of 42 PageID #: 937


  previously recognized the high quality of work of plaintiffs’ lead counsel, Mr.
  Krasner”). The New York Law Journal referred to Mr. Krasner as one of the “top rank
  plaintiffs’ counsel” in the securities and class action fields. In connection with a failed
  1989 management buyout of United Airlines, Mr. Krasner testified before Congress.

  More recently, Mr. Krasner has been one of the lead attorneys for plaintiffs in some of
  the leading Federal multidistrict cases in the United States, including the IPO Litigation
  in the Southern District of New York, the Mutual Fund Market Timing Litigation in the
  District of Maryland, and several Madoff-related litigations pending in the Southern
  District of New York. Mr. Krasner has also been lead attorney in several precedent-
  setting shareholder actions in Delaware Chancery Court and the New York Court of
  Appeals, including American International Group, Inc. v. Greenberg, 965 A.2d 763 (Del. Ch.
  2009) and the companion certified appeal, Kirschner v. KPMG LLP, Nos. 151, 152, 2010
  N.Y. LEXIS 2959 (N.Y. Oct. 21, 2010); Teachers' Retirement System of Louisiana and City of
  New Orleans Employees' Retirement System, derivatively on behalf of nominal defendant
  American International Group, Inc., v. PricewaterhouseCoopers LLP, No. 152 (New York,
  October 21, 2010); In re CNX Gas Corp. S'holders Litig., C.A. No. 5377-VCL, 2010 Del. Ch.
  LEXIS 119 (Del. Ch., May 25, 2010); In re CNX Gas Corp. S'holders Litig., C.A. No. 5377-
  VCL, 2010 Del. Ch. LEXIS 139, (Del. Ch. July 5, 2010), appeal refused, 2010 Del. LEXIS
  324, 2010 WL 2690402 (Del. 2010).

  Mr. Krasner has lectured at the Practicing Law Institute; Rutgers Graduate School of
  Business; Federal Bar Council; Association of the Bar of the City of New York; Rockland
  County, New York State, and American Bar Associations; Federal Bar Council, and
  before numerous other bar, industry, and investor groups.

  PETER C. HARRAR: admitted; New York; United States Court of Appeals for the
  Fourth Circuit and the United States District Courts for the Southern and Eastern
  Districts of New York. Education: Columbia Law School (J.D. 1984); Princeton
  University, Phi Beta Kappa, magna cum laude. Mr. Harrar is of counsel at the firm and
  has extensive experience in complex securities and commercial litigation on behalf of
  individual and institutional clients.

  He has represented investment funds, hedge funds, insurance companies and other
  institutional investors in a variety of individual actions, class actions and disputes
  involving mortgage-backed securities and derivative instruments. Examples include In
  re EMAC Securities Litigation, a fraud case concerning private placements of securitized




                                            Page 35
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 37 of 42 PageID #: 938


  loan pools, and Steed Finance LDC v. LASER Advisors, Inc., a hybrid individual and class
  action concerning the mispricing of swaptions.

  Over the years, Mr. Harrar has also served as lead or co-lead counsel in numerous
  securities class and derivative actions throughout the country, recovering hundreds of
  millions of dollars on behalf of aggrieved investors and corporations. Recent examples
  are some of the largest recoveries achieved in resolution of derivative actions, including
  American International Group Consolidated Derivative Litigation) ($90 million), and Bank of
  America/Merrill Derivative Litigation ($62.5 million).

  JEFFREY G. SMITH: admitted: New York; California; Supreme Court of the United
  States; U.S. Courts of Appeals for the Second, Third, Fourth, Fifth, Sixth, Seventh,
  Eighth and Ninth Circuits; U.S. Tax Court; U.S. District Courts for the Southern and
  Eastern Districts of New York, Southern, Central and Northern Districts of California
  and the Districts of Colorado and Nebraska. Education: Woodrow Wilson School of
  Public and International Affairs, Princeton University (M.P.A., 1977); Yale Law School
  (J.D., 1978); Vassar College (A.B., cum laude generali, 1974). At Yale Law School, Mr.
  Smith was a teaching assistant for the Trial Practice course and a student supervisor in
  the Legal Services Organization, a clinical program. Member: The Association of the
  Bar of the City of New York; New York State and American (Section on Litigation) Bar
  Associations; State Bar of California (Member: Litigation Section); American Association
  for Justice. Mr. Smith has frequently lectured on corporate governance issues to
  professional groups of Fund trustees and investment advisors as well as to graduate
  and undergraduate business student groups, and has regularly served as a moot court
  judge for the A.B.A. and at New York University Law School. Mr. Smith has substantial
  experience in complex civil litigation, including class and derivative actions, tender
  offer, merger, and takeover litigation. Mr. Smith is rated “AV” by Martindale Hubble
  and, since its inception in 2006, has been selected as among the top 5% of attorneys in
  the New York City metropolitan area chosen to be included in the Super Lawyers
  Magazine.

  JENNY YOUNG DU PONT: admitted: New York; Massachusetts; District of Columbia; U.S.
  Supreme Court. Education: Princeton University (A.B. cum laude); Georgetown
  University Law Center/School of Foreign Service (J.D./M.S.F.S. magna cum laude); Order
  of the Coif; Georgetown Law Journal, Notes and Comments Editor.

  Ms. du Pont has extensive experience representing domestic and international
  companies ranging in size from small privately-held firms to large public companies in




                                            Page 36
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 38 of 42 PageID #: 939


  a variety of corporate, investment, banking, insurance, finance, and employment
  matters. Ms. du Pont began her legal career at two AmLaw 100 firms in Washington,
  D.C. and London, U.K. and a decade later moved into in-house counsel roles, first with
  Plymouth Rock Assurance Corporation in Boston, MA, and later with Millennium
  Management, LLC in New York. Ms. du Pont also advises and presents on issues
  related to family businesses, family offices, and managing wealth transfer across
  generations.

  In addition to her legal experience, Ms. du Pont has significant experience in the non-
  profit sector. Ms. du Pont was President and CEO of The Garden Conservancy in Cold
  Spring, New York and Executive Director of Miracle House of New York, Inc., and has
  acted a legal and strategic advisor to a variety of for profit and non-profit entities in
  New York. For more than 20 years, Ms. du Pont also has been a director, trustee, and
  officer for a broad range of educational, cultural, scientific, and service non-profit
  entities. Ms. du Pont served for a number of years as a Trustee of Phillips Exeter
  Academy, in Exeter, NH, and as a member and Vice Chair of the Warrant Committee
  for the Town of Dover in Massachusetts. She is currently a Director of the American
  Friends of the British Museum and of the American Patrons of the National Galleries
  and Library of Scotland, serves as an Advisory Council member for the Untermyer
  Gardens Conservancy in Yonkers, NY and the Sing Sing Prison Museum Master
  Narrative Project, in Ossining, NY, and is chair of the Advisory Council for the
  Conservation Law Foundation in Boston, MA.

  KATE MCGUIRE: admitted: New York; U.S. District Courts for the Southern and
  Eastern Districts of New York. Education: University of California at Santa Cruz (B.A.
  1995), Georgetown University Law Center (J.D., 1998); Member: Georgetown Immigration
  Law Journal.

  Ms. McGuire has extensive experience prosecuting complex litigation. Her work
  encompasses consumer and data protection class actions, securities class and derivative
  shareholder cases and nationwide antitrust suits.

  She is a member of the Firm’s Consumer Protection practice group and, in that context,
  has worked intensively to protect classes of consumers under a range of state and
  federal laws. Recently, she served as a member of the co-lead counsel team in Simerlein
  et al. v. Toyota Motor Corporation et al., 3:17-CV-01021-VAB (D. Conn.), representing more
  than a million owners of Sienna minivans in litigation that settled for class-wide
  benefits valued at between $30 and $40 million. Presently, she serves on a team




                                           Page 37
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 39 of 42 PageID #: 940


  representing plaintiffs in multi-district litigation against Fisher-Price and Mattel,
  relating to Rock ‘n Play infant sleepers which are alleged to be dangerous and
  misleadingly marketed. She has also served as a member of the firm’s lead or co-
  counsel teams in other consumer protection cases, including litigation based upon
  allegations of misrepresentations and omissions concerning the purported safety of
  electronic cigarettes.

  Ms. McGuire has also represented plaintiffs with respect to the protection of their civil
  rights. For example, she represented a blind plaintiff in a suit under the Americans
  with Disability Act against a major trading online trading company, and represented a
  group of minority business owners in federal civil rights litigation concerning disparate
  treatment which settled for significant governance therapeutics.

  CARL MALMSTROM: admitted: Illinois; Minnesota; United States Court of Appeals for
  the Seventh Circuit; Northern and Southern Districts of Illinois; Northern District of
  Indiana; District of Minnesota; Eastern District of Missouri; Western District of New
  York. Education: University of Chicago (A.B., Biological Sciences, 1999; A.M., Social
  Sciences, 2001); The University of Hawai’i at Manoa (M.A., Anthropology, 2004); Loyola
  University Chicago School of Law (J.D., 2007). Prior to joining the firm, Mr. Malmstrom
  worked for the City of Chicago Department of Law in the Municipal Prosecutions
  Division; he is a member of the Chicago Bar Association. Mr. Malmstrom has
  substantial experience litigating complex class actions in several practice areas,
  including antitrust, consumer fraud, and data security. Representative cases in which
  he has represented plaintiffs include Bokelman et al. v. FCH Enterprises, Inc., Case No.
  1:18-cv-209 (D. Haw.), involving customers of Zippy’s Restaurants in Hawaii whose
  personal data was stolen by hackers, In re: Experian Data Breach Litigation, Case No. 8:15-
  cv-1592 (C.D. Cal.); Freeman-Hargis v. Taxi Affiliation Services, LLC, Case No. 2016-CH-
  02519 (Cir. Ct. Cook Cty.), involving customers of several taxi services in Chicago who
  were unlawfully charged fees for using credit cards in taxis.

                                        Associates

  KEVIN COOPER: admitted: New York; New Jersey; U.S. District Courts for the Eastern,
  Northern, and Southern Districts of New York and the District of New Jersey; United
  States Court of Appeals for the Second, Third, and Ninth Circuits. Education: Fordham
  University (B.A., Legal and Policy Studies, 2011); Brooklyn Law School (J.D., 2014),
  where he served as an Associate Managing Editor on the Brooklyn Journal of
  Corporate, Financial & Commercial Law and as a Barry L. Zaretsky Fellow in




                                            Page 38
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 40 of 42 PageID #: 941


  Commercial and Bankruptcy Law. Mr. Cooper’s primary areas of focus are securities
  and derivative litigation.

  BRITTANY N. DEJONG: admitted: California; U.S. District Courts for the Southern,
  Northern, Central and Eastern Districts of California. Education: University of Phoenix
  (B.S. 2005); Golden Gate University, School of Law (J.D. 2008), Graduated with Highest
  Honors, Editor – Law Review, Merit Scholarship Recipient, Member: State Bar of
  California. Prior to joining Wolf Haldenstein, Ms. DeJong was an associate at a boutique
  trial firm in San Francisco where her practice focused on multiparty litigation involving
  catastrophic property damage. Prior to entering private practice, Ms. DeJong worked as
  a Research Attorney for the Honorable Peter Busch in the Law & Motion Department at
  the San Francisco Superior Court. Additionally, while in law school, Ms. DeJong
  externed for the Honorable Susan Illston of the Northern District of California and the
  U.S. Securities and Exchange Commission.

  PATRICK DONOVAN: admitted: New York; U.S. District Courts for the Southern and
  Eastern Districts of New York; United States Court of Appeals for the Second and
  Fourth Circuits. Education: Iona College (B.A., Business Management, 2007); St. John's
  University School of Law (J.D. 2011). Mr. Donovan’s primary areas of focus are
  securities, derivative and M&A litigation.

  MARISA LIVESAY: admitted: California; United States District Courts for the Southern,
  Central and Northern District of California; Ninth Circuit. Education: University of
  Arizona (B.A., History & Spanish, 1999); University California Los Angeles Law School
  (J.D. 2002).

                                PARAPROFESSIONALS

  GREGORY STONE: Education: University of Pennsylvania (B.S., Economics, 1979);
  University of California, Los Angeles (MBA, 1983). Mr. Stone is the Firm’s Director of
  Case and Financial Analysis. He assists partners and associates in identifying and
  researching potential federal class action securities, derivative litigation and merger &
  acquisition (M&A) litigation. Mr. Stone has worked with leading securities class action
  firms in an analytical and investigative role for over 18 year throughout the United
  States, and has an extensive professional background in the accounting and investment
  professions. He plays a key role in new case development, including performing
  investigations into potential securities fraud class actions, derivative and other
  corporate governance related actions. By using a broad spectrum of financial news and




                                           Page 39
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 41 of 42 PageID #: 942


  legal industry research tools, Mr. Stone analyzes information that helps identify and
  support the theories behind the firm’s litigation efforts. .




                                         Page 40
Case 2:21-cv-00678-JS-AYS Document 65-1 Filed 05/27/21 Page 42 of 42 PageID #: 943


                              Non-Discrimination Policies

  Wolf Haldenstein does not discriminate or tolerate harassment against any employee or
  applicant because of race, creed, color, national origin, sex, age, disability, marital
  status, sexual orientation, or alienage or citizenship status and designs its hiring
  practices to ensure that minority group members and women are afforded equal
  employment opportunities without discrimination. The Firm is in compliance with all
  applicable Federal, State, County, and City equal employment opportunity laws.

  Wolf Haldenstein is proud of its long history of support for the rights of, and
  employment opportunities for, women, the disadvantaged, and minority group
  persons, including the participation in civil rights and voter registration activities in the
  South in the early 1960s by partners of the Firm; the part-time employment of
  disadvantaged youth through various public school programs; the varied pro bono
  activities performed by many of the Firm’s lawyers; the employment of many women
  and minority group persons in various capacities at the Firm, including at the partner
  level; the hiring of ex-offenders in supported job training programs; and the use of
  minority and women-owned businesses to provide services and supplies to the Firm.




                                  270 MADISON AVENUE
                                   NEW YORK, NY 10016
                                 Telephone: 212-545-4600
                                 Telecopier: 212-545-4653
                                     www.whafh.com



           SYMPHONY TOWERS                                 111 West Jackson
         750 B STREET, SUITE 1820                             SUITE 1700
           SAN DIEGO, CA 92101                             CHICAGO, IL 60604
         Telephone: 619-239-4599                        Telephone: 312-984-0000
         Telecopier: 619-234-4599                       Telecopier: 312-214-3110




                                             Page 41
